Citation Nr: 0721745	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-28 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for scars of 
the left shoulder and anterior neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from July 1939 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence does not indicate that the veteran's scars 
of the left shoulder and anterior neck are tender, painful, 
unstable or cause limitation of motion or limitation of 
function.


CONCLUSION OF LAW

Criteria for a compensable rating for scars of the left 
shoulder and anterior neck have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 
4.118, Diagnostic Codes 7800-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in August 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for an increased rating for residuals of 
shrapnel wounds of the left shoulder and neck, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claim is for entitlement to an 
increased rating and he was given specific notice with 
respect to how to establish entitlement to an increased 
rating; the veteran cannot be prejudiced by not receiving 
notice of a downstream issue (effective date) that is not 
reached by a denial of the underlying benefit.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the August 2004 letter was 
issued before the November 2004 rating decision, which denied 
the benefit sought on appeal; and, thus, the notice was 
timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran received multiple shrapnel wounds during his 
World War II service.  A March 1945 service medical record 
reveals that the veteran sustained multiple, penetrating, 
"moderate" shell fragment wounds to the upper body and a 
"severe" wound to the left thigh.  The veteran's shall 
fragment wounds were service connected in an August 1945 
rating decision.  The veteran was originally assigned a 10 
percent rating for the shall fragment wound of the left thigh 
and assigned a noncompensable rating for the scars of the 
upper body.  

In his July 2004 claim, the veteran requested service 
connection for residuals of shrapnel wounds of the neck and 
left shoulder.  The Board notes, however, that the veteran is 
already service connected for the scars connected to these 
injuries.  Therefore, the veteran's claim is considered as 
one for an increased (compensable) rating for these scars.

In a letter received by the RO in December 2004, the veteran 
asserted that he had lost full use of his left arm and hand 
due to the shrapnel wound of the left shoulder muscle.  He 
also contended that he had a "crick" in his neck after the 
injury in service and that currently he had limited range of 
motion in his neck (cervical spine) due to the injury in 
service.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The VA schedule contains criteria for rating scars at 
38 C.F.R. § 4.118; all diagnostic codes referenced are 
contained within this section of the code.  Under Diagnostic 
Code 7800, an 80 percent rating is warranted when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features, or; with six or more characteristics of 
disfigurement.  A 50 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement.  A 30 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement.  A 10 percent rating is assigned when there is 
one characteristic of disfigurement.  

The 8 characteristics of disfigurement are: a scar 5 or more 
inches in length; a scar at least one-quarter inch wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches, skin 
texture abnormal in an area exceeding six square inches; 
underlying soft tissue missing in an area exceeding six 
square inches; and skin indurated and inflexible in an area 
exceeding six square inches.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1).  

Diagnostic Code 7801 provides that a 10 percent rating is 
warranted for scars other than those on the head, face, or 
neck that are deep or that cause limitation of motion when 
the scar covers an area exceeding 6 square inches.  Higher 
ratings are warranted for larger scars.  A 10 percent rating 
is also warranted, under Diagnostic Code 7803, with evidence 
indicating that the superficial scar is unstable.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1).  Under Diagnostic 
Code 7804, a 10 percent rating is warranted for a superficial 
scar that is painful on examination.  The schedule also 
provides that scars may be rated upon the limitation of 
function of the affected part.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  The Board notes that a zero percent 
rating is assigned, even if not provided in the schedule, 
when the requirement of a compensable evaluation are not met.  
See 38 C.F.R. § 4.31.

The claims file includes a report from a VA examination 
performed in November 1960.  The veteran reported that the 
injury to the left shoulder left such a small scar that he 
could not find it at the time.  The veteran reported, 
however, that for the past two or three years his left 
shoulder had begun to bother him due to aching pain and he 
noted that it made noise upon movement.  The examiner found 
upon physical examination that the veteran had normal range 
of motion of the left upper extremity and shoulder without 
pain, crepitation or involuntary muscle spasm.  Further 
,there was no weakness or atrophy seen in any of the 
musculature of the upper extremities or shoulder girdle.  

In a July 2002 rating decision, the RO noted that the veteran 
experienced restricted movement of the left arm and shoulder 
and that the veteran reported severe pain from a rotator cuff 
tear.  The RO denied secondary service connection, finding 
that there was no medical evidence of a link between the 
residuals of the shell fragment wound and the current injury.

The veteran underwent a VA examination in October 2002.  The 
examiner noted the veteran's injury in service and evidence 
that the veteran had a rotator cuff injury after service.  
The examiner reported that there appeared to be a deltoid 
deficit in the left shoulder, but he found that he was unable 
to determine if this was from the shrapnel wound or from the 
rotator cuff injury received later.  

The veteran filed his current claim in July 2004.  The 
veteran underwent a VA examination in August 2004 to evaluate 
the scars.  The examiner noted the veteran's scars of the 
upper body.  The examiner noted that the veteran had no 
current symptoms due to these shrapnel wound injuries.  The 
examiner reported that the veteran had a 2-centimeter scar on 
the left upper shoulder.  The examiner found that the scar 
was not elevated or depressed and that it was not adhered to 
the underlying tissue.  The examiner further found that the 
texture of the skin was consistent with the surrounding skin, 
with the scar being slightly darker in color.  The scar 
appeared to be superficial and not deep, with no evidence of 
inflammation, edema or keloid formation.  Further, there was 
no evidence of induration and no evidence that the scar 
caused limitation of motion or limitation or function.  The 
examiner indicated that the scar was not painful upon 
examination and not unstable.  The examiner found no evidence 
of a scar on the neck.  Color Polaroid pictures were taken at 
this time; the visual evidence they provide support the 
examiner's written description.

The veteran underwent an additional VA examination in June 
2005.  The examiner reported that the veteran had a 1-
centimeter scar on the right anterior neck/jaw that was well-
healed, non-tender and without adhesions and a 1-centimeter 
scar on the left anterior shoulder that was well healed, non-
tender and without adhesion.  The examiner noted that there 
was no pain on examination of the scars.  He noted no other 
abnormalities.  Regarding whether the veteran had limitation 
of motion or other limitation of function caused by the 
scars, the examiner noted that the veteran had no adhesions 
affecting the underlying skin tendons or muscles of either 
scar, although he had limited range of motion of the cervical 
spine and limited range of motion of the left shoulder.

After review of the medical evidence of record, the Board 
finds that the evidence does not support a compensable rating 
for the veteran's scars of the left shoulder and anterior 
neck.  The evidence does not indicate that the veteran has 
residuals of the shrapnel wounds sustained in service other 
than the scars.  Specifically, there is no evidence that the 
veteran has muscle injuries to the left shoulder and anterior 
neck.  See 38 C.F.R. § 4.56.  Further, although the veteran 
contends that he had limitation of function and limitation of 
motion of the left shoulder and neck due to service-connected 
disabilities and there is medical evidence that he has 
limited range of motion of the shoulder and neck, the medical 
evidence does not indicate that the veteran's scars cause 
this limitation of function or limitation of motion.

As outlined above, the veteran's separate claim for service 
connection due to limitation of function and motion of the 
left shoulder was denied in a July 2002 rating decision 
(styled as a claim for service connection for left rotator 
cuff tear).  Further, review of the reports from the 
veteran's recent VA examinations show that the veteran scars 
do not have associated pain, nor are they unstable, tender, 
or cause limitation of motion.  Regarding the veteran's 
anterior neck scar, there is no evidence that it is 
manifested by one or more characteristics of disfigurement.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800.  Therefore, the 
Board concludes that the veteran's scars of the left shoulder 
and anterior neck do not warrant a compensable rating on a 
schedular basis.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards." 

In a letter received by the RO in December 2004, the veteran 
asserted that he had to quit his last job because of his 
service-connected disabilities.  The veteran had noted that 
he had lost full use of his left arm and hand.  As discussed 
above, however, the Board finds that the medical evidence 
does not indicate that there is a link between the veteran's 
service-connected scar disabilities and the limitation of 
motion and limitation of function that the veteran asserts 
has interfered with his ability to work.  The evidence 
indicates that the veteran's scars do not interfere with his 
employment.  Further, there is no evidence that the veteran 
has been hospitalized since service due to the scars or other 
residuals of the shrapnel wounds.  The Board notes that the 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

The Board finds that the noncompensable rating assigned to 
the veteran's scars of the left shoulder and anterior neck 
adequately reflect the clinically established impairments 
experienced by the veteran.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the claim for a compensable 
rating for scars of the left shoulder and anterior neck must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

A compensable rating for scars of the left shoulder and 
anterior neck is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


